—In an action to recover damages for fraud and the intentional infliction of emotional distress, the defendant appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated February 16, 2000, which denied its motion for summary judgment dismissing the complaint and on its counterclaim.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion for summary judgment as untimely (see, CPLR 3212 [a]; Clifford v Harrow Stores, 274 AD2d 370; Gonzalez v 98 Mag Leasing Corp., 95 NY2d 124; Welch Foods v Wilson, 277 AD2d 882). Bracken, Acting P. J., Altman, Goldstein and McGinity, JJ., concur.